Citation Nr: 0632121	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from December 1943 to October 
1947.  He died in February 1997.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   The Board denied the appeal in a decision of 
April 2005.  The appellant subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order issued in May 2005, the Court 
granted a Joint Motion to vacate the Board's decision and 
remand the case for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Appellant's Brief dated in February 2005, the 
appellant's attorney argued that a remand is required because 
the VA had not obtained the veteran's Social Security 
Administration records.  The attorney noted that in a VA 
examination report of January 1987, the veteran indicated 
that he was in receipt of disability benefits from the Social 
Security Administration based on disabilities which began in 
service, including his nerves.  In light of this, the Board 
concludes that efforts should be made to obtain such records.  

The appellant's attorney has also argued that the VA should 
obtain all of the veteran's hospitalization records from 
1969.  The evidence which is currently of record includes a 
one-page VA hospital summary dated in October 1969 which 
reflects that the veteran was hospitalized for 24 days for 
treatment of an anxiety reaction.  The Board concludes that 
appropriate efforts should be made to obtain any additional 
records pertaining to this lengthy hospitalization. 

The Board also notes that the veteran's final hospitalization 
records have not been presented or secured.  The veteran 
reportedly died in February 1997 at the North Broward Medical 
Center in Pompano Beach, Florida.  

The Board notes that in the Joint Motion the parties agreed 
that the Board had erroneously concluded that a VA 
psychiatric opinion of September 2000 had been based on a 
review of the claims file when the claims file had not 
actually been available.  In reviewing the psychiatric 
examination report in question, the Board notes that the VA 
psychiatrist referred to records in the veteran's "chart," 
and stated that it was documented in this veteran "file" 
that he had a history of serious medical problems.  The Board 
concludes that an addendum should be obtained to clarify 
whether either the "chart" or the "file" reviewed by the 
VA psychiatrist was in fact the claims file.  If not, such a 
review should be accomplished.  

The Board also notes that a VA lymphatic disorders 
examination report also dated in September 2000 specifically 
notes that the examiner did not have any records or documents 
available other than a copy of the death certificate and a 
copy of a note from the veteran's treating physician.  
Therefore, an addendum should be obtained from that VA 
lymphatic disorders examiner following review of the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits 
(apparently filed in 1987 or earlier) as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should make appropriate 
attempts to obtain the complete records 
from the VA hospital pertaining to the 
hospitalization between September and 
October 1969.  

3.  The RO should make appropriate efforts 
to obtain the records from the veteran's 
final hospitalization at the North Broward 
Medical Center in Pompano Beach, Florida 
between December 1996 and February 1997.  

4.  Thereafter, the RO should forward the 
claims file to the examiners who prepared 
the VA opinions in September 2000.  The 
psychiatrist who prepared the VA 
psychiatric report in September 2000 
should be asked to clarify whether or not 
he reviewed the claims file at the time 
he prepared the psychiatric disorders 
report.  If not, he should review the 
claims file and prepare an addendum in 
which he states whether the review of the 
claims file alters his previous opinion 
in any way.  In addition, the examiner 
who prepared the lymphatic system disease 
opinion in September 2000 should be 
requested to review the claims file and 
prepare an addendum in which he states 
whether the review of the claims file 
alters his previous opinion in any way.  

5.  Thereafter the RO should again 
consider the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



